Exhibit 10.2

EXECUTIVE SECURITY PROGRAM

OF

JACOBS ENGINEERING GROUP INC.

TABLE OF CONTENTS

 

Article No.

 

Contents

—   Purpose Article I   Definitions and Constructions Article II   Eligibility
and Participation Article III   Death Benefit Article IV   Retirement Benefit
Article V   Beneficiary Article VI   Leave of Absence Article VII   Source of
Benefits Article VIII   Termination of Employment Article IX   Termination of
Participation Article X   Terminations, Amendment, Modification or Supplement of
Plan Article XI   Other Benefits and Agreements Article XII   Restriction on
Alienation of Benefits Article XIII   Administration of This Program Article XIV
  Adoption of Plan by Subsidiary, Affiliated or Associated Companies Article XV
  Miscellaneous —   Signatures

 

Page 1 of 13



--------------------------------------------------------------------------------

PURPOSE

The purpose of the Executive Security Program of JACOBS ENGINEERING GROUP INC.
and its subsidiaries is to provide specified benefits to a select group of
management and highly compensated employees who contribute materially to the
continued growth, development and future business success of JACOBS ENGINEERING
GROUP INC. and its subsidiaries. It is the intention of JACOBS ENGINEERING GROUP
INC. that this program and the individual plans established hereunder be
administered as unfunded welfare benefit plans established and maintained for a
select group of management or highly compensated employees.

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.1 Definitions.

For purpose of this Program, the following phrases or terms shall have the
indicated meanings unless otherwise clearly apparent from the context.

 

  (a) “Beneficiary” shall mean the person or persons or the estate of a
Participant entitled to receive any benefits under a Plan Agreement entered into
in accordance with the terms of this Program.

 

  (b) “Board of Directors” shall mean the Board of Directors of JACOBS
ENGINEERING GROUP INC. unless otherwise indicated or the context otherwise
requires.

 

  (c) “Committee” shall mean the Administrative Committee appointed to manage
and administer the Program and individual Plan Agreements in accordance with the
provisions of Article XIV hereof.

 

  (d) “Company” shall mean JACOBS ENGINEERING GROUP INC.

 

  (e) “Employee” shall mean any person who is in the regular fulltime employment
of the company, as determined by the personnel rules and practices of the
Company or the subsidiary. The term does not include persons who are retained by
the Company solely as consultants.

 

  (f) “Participant” shall mean an Employee who is selected and elects to
participate in the program through the execution of a Plan agreement in
accordance with the provisions of ARTICLE II.

 

  (g) “Plan Agreement” shall mean the form of written agreement, attached hereto
as Annex I, which is entered into by and between the Company and an Employee
selected to become a Participant as a condition to participation in the Program.

 

  (h) “Program” shall mean the Executive Security Program of JACOBS ENGINEERING
GROUP INC. as embodied herein and as amended from time to time.

 

  (i) “Retirement” and “Retire” shall mean severance of employment with the
company at or after the attainment of age fifty-five (55) with at least one year
participation.

1.2 Construction.

The masculine gender when used herein shall be deemed to include the feminine
gender, and the singular may include the plural unless the context clearly
indicated to the contrary.

 

Page 2 of 13



--------------------------------------------------------------------------------

The words “hereof,” “herein,” “hereunder,” and other similar compounds of the
word “here” shall mean and refer to the entire Program and not to any particular
provision or section. Whenever the words “Article” or “Section” are used in this
Program, or a cross-reference to an “Article” or “Section” is made, the Article
or Section referred to shall be an Article or Section of this Program unless
otherwise specified.

ARTICLE II

ELIGIBILITY AND PARTICIPATION

2.1 Eligibility.

In order to be eligible for participation in the Program, an Employee must be
selected by the Committee in the year preceding the year in which the Employee
is eligible to participate in each succeeding year thereafter as hereinafter
provided. The Committee, in its sole and absolute discretion, shall determine
eligibility for participation in accordance with the purposes of the Program.

2.2 Participation.

An Employee, having been selected to participate in this Program by the
Committee, shall, as a condition to participation, complete and return to the
Committee a duly executed Plan Agreement electing to participate in the Program
and agreeing to the terms and conditions thereof. The executed Plan Agreement
must be filed with the Committee at least ten (10) days prior to the first day
of the year with respect to which the election to participate pertains.

2.3 Participation During a Period of Disability. In the event that a

Participant is disabled and is incapable of executing a Plan Agreement for the
forthcoming year, such Participant’s Plan Agreement for the year in which the
Participant became disabled shall remain in force and effect for purpose of
receipt of benefits pursuant to Articles III and IV and payments of
contributions pursuant to Article VI, until such time as Participant executes a
new Plan Agreement.

ARTICLE III

DEATH BENEFIT

3.1 Amount and Payment of Death Benefit.

In the event a Participant dies before retiring and the Program is in effect at
the time, the Company will pay or cause to be paid a Death Benefit (herein so
called) to such Participant’s Beneficiary in the amount or amounts set forth in
his Plan Agreement and as therein specified, commencing on the first day of the
month following the date of such Participant’s death, or as otherwise specified
in his Plan Agreement.

Notwithstanding the immediately preceding paragraph of this Section 3.1, the
Company will pay or cause to be paid the Death Benefit specified therein only
if:

 

  (a) At the time of the Participant’s death prior to retirement, such
Participant was an Employee, or was on authorized leave of absence, and all
salary deferrals and payments required to be made by such Participant under 3.2
et. seq. have been made, or such salary deferrals or payments were waived
pursuant to Section 3.5 because of such Participant’s total disability:

 

  (b) The Participant’s Plan Agreement had been kept in force throughout the
period commencing on the date of such Plan Agreement and ending on the date of
his death; and

 

Page 3 of 13



--------------------------------------------------------------------------------

  (c) The Participant’s death was due to causes other than suicide within one
(1) year of the date of his Plan Agreement.

3.2 Amount of Participant Salary Deferral and Payments.

Each Participant shall defer an amount of his monthly compensation in the
amounts and at such times as determined by the Committee, depending upon the
amount of Death Benefit selected in a Participant’s Plan Agreement (as such
amount may be changed, from time to time, by amendment of the Plan Agreement).
In the event that a Participant is authorized to take a leave of absence from
employment or is disabled, the Participant shall be required to make payments to
the Company in accordance with Article VI in order to maintain his Plan
Agreement in force, except as provided in Section 3.5. A Participant’s
obligation to defer an amount of his monthly compensation in accordance with
this Section 3.2 or to make the payments required by Articles VI shall be stated
in his Plan Agreement, shall commence on the date his Plan Agreement becomes
effective, and shall continue thereafter during the term of his Plan Agreement
or until the earlier of such Participant’s death, Retirement, or attainment of
age sixty-five (65). A Participant shall have the right to increase or decrease
the amount of his Death Benefit initially selected by him by amending his plan
Agreement in accordance with the rules adopted by the Committee for this
purpose.

3.3 Time and Manner of Deferring Salary or Making Payments.

A Participant shall, in his Plan Agreement, authorize the Company to defer a
monthly amount of such Participant’s salary equal to the amount stated in
Section 3.2. A Participant who is on an authorized leave of absence or is
disabled shall make the payments required in Article VI at such time and in such
manner as the Company shall provide; provided, however, that the Participant
shall continue to make such payments during any period in which a portion of his
salary is not being deferred or such payments have not been waived pursuant to
Section 3.5.

3.4 Participant Salary Deferrals and Payments - Use and Forfeitability.

The amount of each Participant’s salary deferred pursuant to Section 3.2 and 3.3
shall be and remain solely the property of the Company and the amount collected
by the Company pursuant to section 3.2 and 3.3 from each Participant who is on
an authorized leave of absence or disabled shall be and become solely the
property of the Company, and a Participant shall have no right thereto, nor
shall the Company be obligated to use such amounts in any specific manner.

Except as provided in Article IV, if a Participant’s death occurs under
circumstances other than those specified in Section 3.1, no benefit shall be
payable hereunder or under his Plan Agreement to his Beneficiary or any other
person or entity on his behalf, and any payments made by such Participant under
Sections 3.2 and 3.3 shall be forfeited.

3.5 Waiver of Participant Salary Deferral or Payments.

If a Participant becomes totally disabled before attaining age sixty-five, and
if such total disability continues for more than three (3) months, such
Participant shall not be required to defer a portion of his salary pursuant to
Sections 3.2 and 3.3 or make the payments provided for in Sections 3.2 or 3.3,
beginning with the fourth month following the date of such total disability, nor
thereafter for as long as such total disability continues.

The Company will be obligated to waive such required deferral arrangement or
payments

 

Page 4 of 13



--------------------------------------------------------------------------------

only if:

 

  (a) Such Disability is due to causes other than illegal or criminal acts of
the Participant, or intentionally self-caused acts;

 

  (b) The Participant was an Employee at the time he became totally disabled (or
was then on authorized leave of absence) and made all payments required herein;

 

  (c) The Participant’s Plan Agreement has been kept in force until such time.

If, during this waiver period, a Participant attains the age of 65 and thereupon
Retires, or if he shall Retire before attaining age 65, or if he shall Retire
after attaining age 65, the Retirement Benefit provided in Article IV will be
paid.

The determination of what constitutes total disability and the removal thereof
for purposes of this Article III, shall be made by the Committee, in its sole
and absolute discretion, and such determination shall be conclusive.

Notwithstanding the preceding provisions of this Section 3.5, the Company will
not be obligated to waive Participant salary deferral or payments under Sections
3.2 and 3.3 for any reason in the case of an Employee who initially becomes a
Participant after attaining age fifty-five (55).

ARTICLE IV

RETIREMENT BENEFIT

4.1 Normal Retirement.

If a Participant has remained an Employee until age 65 and shall then Retire,
and if this Participant has completed one year of participation in the Plan, and
if this Program and his Plan Agreement have been kept in force, the Company will
pay or cause to be paid to such Participant, as a Retirement Benefit (herein so
called), the amount per month specified in his Plan Agreement, commencing on the
first day of the month following such Participant’s retirement, or as otherwise
specified in his Plan Agreement.

4.2 Early Retirement.

In the event a Participant shall retire prior to attaining age 65 but after
attaining age 55, and if this Program and his Plan Agreement have been kept in
force, and if the Participant has completed one year of participation in the
Plan, such Participant shall be entitled to a Retirement Benefit in an
actuarially reduced amount, as determined by the Committee in its sole and
absolute discretion, commencing on the first day of the month following such
Retirement, or, if so provided in such Participant’s Plan Agreement, commencing
at a later date which shall not be subsequent to the first day of the calendar
month after the Participant attains age 65.

4.3 Late Retirement.

In the event a Participant shall retire after attaining age 65, and if this
Program and his Plan Agreement have been kept in force, and if the Participant
has completed one year of participation in the Plan, the Company will pay or
cause to be paid to such Participant, as a Retirement Benefit, the amount per
month specified in his Plan Agreement, commencing on the first day of the month
following such participant’s retirement, or as otherwise specified in his Plan
Agreement. In the event there is no Amount of Retirement After Age 65 Benefit
specified in his Plan Agreement, such Participant shall be entitled to receive
an actuarially increased benefit as determined by the Committee in its sole and
absolute discretion.

 

Page 5 of 13



--------------------------------------------------------------------------------

4.4 Termination of Participation.

In the event a Participant ceases to participate in the Program before attaining
age 65, and would otherwise be entitled to an early retirement benefit, the
payment of such benefit shall not commence until the participant shall formally
retire from the Company and no death benefit shall be paid to his beneficiary
under Article III.

4.5 Re-employment After Retirement.

In the event a Participant retires from the Company and receives retirement
benefit payments, such payments shall cease to be paid if the Participant
returns to active employment with the Company. The Retirement Benefit payments
then remaining unpaid to such participant shall be paid upon his subsequent
retirement from the Company in accordance with the payment schedule pursuant to
which payments are made under Sections 4.1,4.2, and 4.3.

4.6 Death.

If a Participant shall die after becoming entitled to a Retirement Benefit,
(whether the Retirement is before, on, or after the attainment of age 65, but
before the total amount payable to such Participant as a Retirement Benefit has
been paid, the Retirement Benefit payments then remaining unpaid to such
Participant shall be paid to such Participant’s Beneficiary, in accordance with
the payment schedule pursuant to which payments are made under Section 4.2 and
4.3.

If a Participant shall die under the circumstances specified in the preceding
paragraphs of this Section 4.6, then no Death Benefit shall be paid to his
Beneficiary under Article III, but such Beneficiary shall receive his Retirement
Benefit payments as set forth in the preceding paragraphs of this Section 4.6.

4.7 Accrual of Retirement Benefit.

Notwithstanding any provision contained herein which may imply or specify to the
contrary, no portion of the Participant’s Retirement Benefit shall accrue to him
prior to the date that he first satisfies the requirements for Retirement
hereunder.

4.8 Forfeitability of Retirement Benefit.

Notwithstanding any provision contained herein which may imply or specify to the
contrary, a Participant’s right to receive a Retirement Benefit under this
Program and his Plan Agreement shall be forfeitable at all times prior to the
date that he first satisfies the requirements for Retirement hereunder.

ARTICLE V

BENEFICIARY

A Participant shall designate his Beneficiary to receive benefits under the
Program and his Plan Agreement by completing the appropriate space in the Plan
Agreement. If more than one Beneficiary is named, the shares and/or precedence
of each Beneficiary shall be indicated. As a condition co any married
Participant designating a Beneficiary other than his spouse, the Committee may
require the spouse’s consent. A Participant shall have the right to change the
Beneficiary by submitting to the Committee a change of Beneficiary in the form
attached as Annex II hereof; provided, however, that no change of Beneficiary
shall be effective until acknowledge in writing by the Committee. If the Company
has any

 

Page 6 of 13



--------------------------------------------------------------------------------

doubt as to the proper Beneficiary to receive payments hereunder, the Company
shall have the right to withhold such payments until the matter is finally
adjudicated. Any payment made by the Company in good faith and in accordance
with the provisions of this Program and a Participant’s Plan Agreement shall
fully discharge the Company from all further obligations with respect to such
payments.

ARTICLE VI

LEAVE OF ABSENCE

6.1 Required Payments.

If a Participant is authorized by the Company for any reason, including
military, medical, or other, to take a leave of absence from employment, such
Participant shall be required to make monthly payments in order to maintain his
Plan Agreement in force. Such required monthly payments shall be an amount equal
to the amount of the Participant’s monthly compensation that is to be deferred
under the’ terms of his Plan Agreement. A Participant required to make payments
under this Section 6.1 shall continue making such required payments until the
earlier of (i) the date he returns to work following a leave of absence,
(ii) the date such payments are waived pursuant to Section 3.5, or (iii) the
effective date that he enters into a new Plan Agreement. If a Participant’s
monthly payments are waived pursuant to Section 3.5 and subsequently the
Participant returns to work, he shall be required to resume making monthly
payments, in the amount specified above, to the Company until he executes a new
Plan Agreement, in order to maintain his Plan Agreement in force in accordance
with Section 2.3.

6.2 Failure to Make Required Payments.

Failure to make payments required by Section 6.1 shall cause Participant’s Plan
Agreement to terminate without the necessity of any notice from either party to
the other. From and after such termination, neither party shall have any further
obligation to the other party under this Program or such Plan Agreement.

ARTICLE VII

SOURCE OF BENEFITS

7.1 Benefits Payable from General Assets.

Amounts payable hereunder shall be paid exclusively from the general assets of
the Company, and no person entitled to payments hereunder shall have any claim,
right, security interest, or other interest in any fund, trust, account,
insurance contract, or asset of the Company which may be looked to for such
payment. The Company’s liability for the payment of benefits hereunder shall be
evidenced only by this Program and each Plan Agreement entered into between the
Company and a Participant.

7.2 Investments to Facilitate Payment of Benefits.

Although the Company is not obligated to invest in any specific asset or fund,
or purchase any insurance contract, in order to provide the means for the
payment of any liabilities under this Program, the Company may elect to do so
and, in such event, no Participant shall have any interest whatever in such
asset, fund, or insurance contract. In the event the Company elects to purchase
insurance contracts on the life of a Participant as a means for making,
offsetting, or contributing to any payment, in full or in part, which may become
due and payable by the Company under this Program or a Participant’s Plan
Agreement, such Participant agrees to cooperate in the securing of life
insurance on his life by furnishing

 

Page 7 of 13



--------------------------------------------------------------------------------

such information as the Company and the insurance carrier may require, including
the results and reports of previous Company and other insurance carrier physical
examinations, taking such additional physical examinations as may be requested,
and taking any other action which may be requested by the Company and the
insurance carrier to obtain such insurance coverage. If a Participant does not
cooperate in the securing of such life insurance, or if the Company for any
reason is unable to obtain life insurance in the requested amount on the life of
the Participant, the Company shall have no further obligation to such
Participant under this Program, and such Participant’s Plan Agreement shall
terminate. If the insurance carrier shall charge a rate other than standard to
insure a Participant, then such Participant shall defer an additional amount of
his monthly compensation or pay the Company an additional amount, as the case
may be, in an amount equal to the additional charge by reason of such rating.

7.3 Ownership of Insurance Contracts.

The Company shall be the sole owner of any insurance contract or contracts
acquired on the life of a Participant, with all incidents of ownership therein,
including, but not limited to, the right to cash and loan values, dividends, if
any, death benefits, and the right of termination thereof, and a Participant
shall have no interest whatsoever in such contract or contracts, if any, and
shall exercise none of the incidents of ownership thereof.

7.4 Company Obligation.

The Company shall have no obligation of any nature whatsoever to a Participant
under this Program or a Participant’s Plan Agreement, except as otherwise
expressly provided herein and in such Plan Agreement, if the Company purchases
life insurance on a Participant’s life pursuant to this Program and the
circumstance of the Participant’s death preclude payment of death proceeds under
the insurance contract.

ARTICLE VIII

TERMINATION OF EMPLOYMENT

Neither this Program nor a Participant’s Plan Agreement, either singly or
collectively, in any way obligate the Company, or any subsidiary of the Company,
to continue the employment of a Participant with the Company, or any subsidiary
of the Company, nor does either limit the right of the Company, or any
subsidiary of the Company, at any time and for any reason to terminate the
Participant’s employment. Termination of a Participant’s employment with the
Company, or any subsidiary of the Company, for any reason, whether by action of
the Company, subsidiary, or Participant, shall immediately terminate his
participation in this Program and his Plan Agreement, and all further obligation
of either party thereunder, except as provided in Article 4.2. In no event shall
this Program or a Plan Agreement, either singly or collectively, by their terms
or implications constitute an employment contract of any nature whatsoever
between the Company, or any subsidiary, and a Participant.

ARTICLE IX

TERMINATION OF PARTICIPATION

A Participant reserves the right to terminate his participation in this Program
and his Plan Agreement at his election at any time by giving the Company written
notice of such termination.

 

Page 8 of 13



--------------------------------------------------------------------------------

ARTICLE X

TERMINATIONS, AMENDMENT, MODIFICATION OR SUPPLEMENT OF PLAN

10.1 Termination.

The Company reserves the right to terminate, amend, modify or supplement this
Program, wholly or partially, and from time to time, at any time. The Company
likewise reserves the right to terminate, amend, modify, or supplement any Plan
Agreement, wholly or partially, from time to time. Such right to terminate,
amend, modify, or supplement this Program or any Plan Agreement shall be
exercised for the Company by the Committee; provided, however, that:

 

  (a) No action to terminate this Program or a Plan Agreement shall be taken
except upon written notice to each Participant to be affected thereby, which
notice shall be given not less than 30 days prior to such action; and

 

  (b) The Committee shall take no action to terminate this Program or a Plan
Agreement with respect to a Participant or his Beneficiary after the payment of
any benefit in accordance with Article III or Article IV has commenced but has
not been completed.

10.2 Rights and Obligations Upon Termination.

Upon the termination of this Program or any Plan Agreements, by either the
Committee or a Participant in accordance with the provisions for such
termination, neither this Program nor the Plan Agreement shall be of any further
force and effect, and no party shall have any further obligation under either
this Program or any Plan Agreement so terminated.

ARTICLE XI

OTHER BENEFITS AND AGREEMENTS

The benefits provided for a Participant and his Beneficiary hereunder and under
such Participant’s Plan Agreement are in addition to any other benefits
available to such Participant under any other program or plan of the Company for
its employees, and, except as may otherwise be expressly provided for, this
Program and Plan Agreements entered into hereunder shall supplement and shall
not supersede, modify, or amend any other program or plan of the Company or a
Participant. Moreover, benefits under this Program and Plan Agreements entered
into hereunder shall not be considered compensation for the purpose of computing
contributions or benefits under any plan maintained by the Company, or any of
its subsidiaries, which is qualified under section 401 (a) of the Internal
Revenue Code of 1954, as amended.

ARTICLE XII

RESTRICTION ON ALIENATION OF BENEFITS

No right or benefit under this Program or a Plan Agreement shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge
the same shall be void. No right or benefit hereunder or under any Plan
Agreement shall in any manner be liable for or subject to the debts, contracts,
liabilities, or torts of the person entitled to such benefit. If any Participant
or Beneficiary under this Program or a Plan Agreement should become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge any
right to a benefit hereunder or under any Plan Agreement, then such right or
benefit shall, in the sole and absolute discretion of the Committee, cease; and
in such event, the Committee may hold or apply the same or any part thereof for
the benefit of such

 

Page 9 of 13



--------------------------------------------------------------------------------

Participant or Beneficiary, his spouse, children, or other dependents, or any of
them, in such manner and in such portion as the Committee, in its sole and
absolute discretion, may deem proper.

ARTICLE XIII

ADMINISTRATION OF THIS PROGRAM

13.1 Appointment of Committee.

The general administration of this Program, and any Plan Agreements executed
hereunder, as well as construction and interpretation thereof, shall be vested
in the Committee, the number and members of which shall be designated and
appointed from time to time by, and shall serve at the pleasure of, the Board of
Directors. Any such member of the Committee may resign by notice in writing
filled with the secretary of the Committee.

Vacancies shall be filled promptly by the Board of Directors. Each person
appointed a member of the Committee shall signify his acceptance by filing a
written acceptance with the secretary of the Committee.

13.2 Committee Officials.

The Board of Directors may designate one of the members of the Committee as
chairman and may appoint a secretary who need not be a member of the Committee.
The secretary shall keep minutes of the Committee’s proceedings and all date,
records and documents relating to the Committee’s administration of this Program
and any Plan Agreements executed hereunder. The Committee may appoint from its
number such subcommittees with such powers as the Committee shall determine and
may authorize one or more of its members or any agent to execute or deliver any
instrument or make any payment on behalf of the Committee.

13.3 Committee Action.

All resolutions or other actions taken by the Committee shall be by the vote of
a majority of those members present at a meeting at which a majority of the
members are present, or in writing by all the members at the time in office if
they act without a meeting.

13.4 Committee Rules and Powers - General.

Subject to the provisions of this Program, the Committee shall from time to time
establish rules, forms, and procedures for the administration of this Program,
including Plan Agreements.

Except as herein otherwise expressly provided, the Committee shall have the
exclusive right to interpret this Program and any Plan Agreements, and to decide
any and all matters arising thereunder or in connection with the administration
of this Program and any Plan Agreements, and it shall endeavor to act, whether
by general rules or by particular decisions, so as not to discriminate in favor
of or against any person. The Committee shall have the exclusive right to
determine (i) total disability with respect to a Participant and (ii) the degree
thereof, either or both determinations to be made on the basis of such medical
and/or other evidence that the Committee, in its sole and absolute discretion,
may require. Such decisions, actions, and records of the Committee shall be
conclusive and binding upon the Company and all persons having or claiming to
have any right or interest in or under this Program.

 

Page 10 of 13



--------------------------------------------------------------------------------

13.5 Reliance on Certificates, etc.

The members of the Committee and the officers and directors of the Company shall
be entitled to rely on all certificates and reports made by any duly appointed
accountants, and on all opinions given by any duly appointed legal counsel. Such
legal counsel may be counsel for the Company.

13.6 Liability of Committee.

No member of the Committee shall be liable for any act or omission of any other
member of the Committee, or for any act or omission on his own part, excepting
only his own willful misconduct. The Company shall indemnify and save harmless
each member of the Committee against any and all expenses and liabilities
arising out of his membership on the Committee, excepting only expenses and
liabilities arising out of his own willful misconduct. Expenses against which a
member of the Committee shall be indemnified hereunder shall include, without
limitation, the amount of any settlement or judgment, costs, counsel fees, and
related charges reasonably incurred in connection with a claim asserted, or a
proceeding bought, or settlement thereof. The foregoing right of indemnification
shall be in addition to any other rights to which any such member may be
entitled a a matter of law.

13.7 Determination of Benefits.

In addition to the powers hereinabove specified, the Committee shall have the
power to compute and certify, under this Program and any Plan Agreement, the
amount and kind of benefits from time to time payable to Participants and their
Beneficiaries, and to authorize all disbursements for such purposes.

13.8 Information to Committee.

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
compensation of all Participants, their retirement, death or other cause for
termination of employment, and such other pertinent facts as the Committee may
require.

13.9 Manner and Time of Payment of Benefits.

The Committee shall have the power, in its sole and absolute discretion, to
change the manner and time of payment of benefits to be made to a Participant or
his Beneficiary from that set forth in the Participant’s Plan Agreement if
requested to do so by such Participant or Beneficiary.

ARTICLE XIV

ADOPTION OF PLAN BY SUBSIDIARY, AFFILIATED OR ASSOCIATED COMPANIES

Any corporation which is a wholly owned subsidiary of the Company may, with the
approval of the Board of Directors of the Company, adopt this Plan and thereby
come within the definition of Company in Article I hereof.

ARTICLE XV

MISCELLANEOUS

15.1 Execution of Receipts and Releases.

Any payment to any Participant, a Participant’s legal representative, or
Beneficiary in accordance with the provisions of this Program or any Plan
Agreement executed

 

Page 11 of 13



--------------------------------------------------------------------------------

hereunder shall, to the extent thereof, be in full satisfaction of all claims
hereunder against the Company. The Company may require such Participant, legal
representative, or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release therefor in such form as it may determine.

15.2 No Guarantee of Interest.

Neither the Committee not any of its members guarantees the payment of any
amounts which may be or becomes due to any person or entity under this Program
or any Plan Agreement executed hereunder. The liability of the Company to make
any payment under this Program or any Plan Agreement executed hereunder is
limited to the then available assets of the Company.

15.3 Company Records.

Records of the Company as to a Participant’s employment, termination of
employment and the reason therefor, reemployment, authorized leaves of absence,
and compensation shall be conclusive on all persons and entities, unless
determined to be incorrect.

15.4Evidence. Evidence required by anyone under this Program and any Plan
Agreement executed hereunder may be by certificate, affidavit, document, or
other information which the person or entity acting on it considers pertinent
and reliable, and signed, made, or presented by the proper party or parties.

15.5 Notice.

Any notice which shall be or may be given under this Program or a Plan Agreement
executed hereunder shall be in writing and shall be mailed by United States
mail, postage prepaid. If notice is to be given to the Company, such notice
shall be addressed to the Company, at 251 S. Lake Avenue, Pasadena, CA 911 01,
marked to the attention of the Secretary, Administrative Committee, Executive
Security Plan; or, if notice to a Participant, addressed to the address shown on
such Participant’s Plan Agreement.

15.6 Change of Address.

Any party may, from time to time, change the address to which notices shall be
mailed by giving written notice of such new address.

15.7 Effect of Provisions.

The provisions of this Program and of any Plan Agreement executed hereunder
shall be binding upon the Company and its successors and assigns, and upon a
Participant, his Beneficiary, assigns, heirs, executors, and administrators.

15.8 Headings.

The titles and headings of Articles and Sections are included for convenience of
reference only and are not to be considered in the construction of the
provisions hereof or any Plan Agreement executed hereunder.

 

Page 12 of 13



--------------------------------------------------------------------------------

15.9 Governing Law.

All questions arising with respect to this Program and any Plan Agreement
executed hereunder shall be determined by reference to the laws of the State of
California, as in effect at the time of their adoption and execution,
respectively.

Signed this 14 day of February, 1983.

 

JACOBS ENGINEERING GROUP INC. By  

/s/ Dale D Myers

  Dale D. Myers   President ATTEST:  

/s/ Robert J Shapiro

  Robert J Shapiro   Secretary

 

Page 13 of 13